Walt Cook was informed against in the district court of Garfield county for the crime of keeping and maintaining a place in the city of Enid, on or about the 23rd day of March, 1915, for the purpose of selling, bartering, giving away, etc., beer and whisky contrary to law. He was convicted, and his punishment fixed at imprisonment for 30 days in the county jail and a fine of $50. From this judgment of conviction he has appealed to this court.
No brief had been filed, nor oral argument made, in behalf of this defendant at the time said cause was submitted. The cause was submitted on a motion of the Attorney General that the same be affirmed for want of prosecution. It is apparent that the appeal in this case was taken for the purpose of delay, and that the prosecution of the same has been abandoned by the plaintiff in error. An examination of the record shows that there are no errors which would authorize a reversal of the judgment, and the motion of the Attorney General to affirm is sustained, and the judgment of the district court of Garfield county is affirmed.
Mandate forthwith. *Page 100